990 So.2d 565 (2008)
Donta ROBINSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2185.
District Court of Appeal of Florida, Third District.
July 9, 2008.
Rehearing Denied September 3, 2008.
Bennett H. Brummer, Public Defender, and Thomas Regnier, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before SHEPHERD and SALTER, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
As in Rodriguez v. State, 982 So.2d 1272 (Fla. 3d DCA 2008), the failure of the trial judge to conduct a Faretta[1] hearing prior to denying the defendant's unequivocal request to represent himself at the probation violation hearing,[2] requires reversal of the adverse judgment which followed.
Reversed and remanded.
NOTES
[1]  Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).
[2]  We are unable to draw a distinction between the words uttered by Rodriguez ("Well, I prefer to represent myself.") and those of Robinson ("I would rather represent myself.").